DETAILED ACTION
Applicant’s response, filed 15 July 2022, has been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 4-5 are cancelled.
Claims 1-3 and 7-11 are pending.
Claims 1-3 and 7-11 are rejected.
Claims 1-2 and 10-11 are objected to

Priority
The effective filing date of the claimed invention is 10 Aug. 2018.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.


37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.

Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings. This deficiency is previously recited.
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.

Response to Arguments
Applicant's arguments filed 15 July 2022 regarding sequence compliance have been fully considered but they are not persuasive. 
Applicant remarks that sequence identifiers for nucleotide and/or amino acid sequences must appear in either the drawings of the brief description of the drawings, and that FIG. 10 in the as-filed drawings includes sequence identifiers (e.g. 68F-798R in the first row, 68F-US29R in the second row…etc), and thus the objection is addressed (Applicant’s remarks at pg. 11, para. 3-4).
This argument is not persuasive. 37 CFR 1.821(c)  requires that each disclosed nucleic acid or amino acid sequence in the application appear separately in the sequence listing, with each sequence further being assigned a sequence identifier, referred to as "SEQ ID NO." The sequence identifiers must begin with 1 and increase sequentially by integers. 37 CFR 1.821(d)  requires that where the description or claims of a patent application discuss a sequence that is set forth in the sequence listing, a reference to the sequence identifier of that sequence is required at all occurrences, even if in the text of the description or claims that sequence is set forth by enumeration of its residues. See MPEP 2422.01. Accordingly, while the sequences are labeled with “68F-789R”, etc., this is not a sequence identifier (i.e. SEQ ID NO:X) as required by 37 CFR 1.821(d). 

Drawings
The drawings filed 09 Aug. 2019 are objected to for the following reasons. This objection is previously recited.
  FIG. 10 includes nucleotide sequences appearing in the drawings that are identified by sequence identifiers in accordance with 37 CFR 1.821(d), as discussed above.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Response to Arguments
Applicant's arguments filed 15 July 2022 regarding the objection to the drawings have been fully considered but they are not persuasive. 
Applicant remarks that FIG. 10 in the as-filed drawings includes sequence identifiers (e.g. 68F-798R in the first row, 68F-US29R in the second row…etc), and thus the objection is addressed (Applicant’s remarks at pg. 11, para 5 to pg. 12, para. 2).
This argument is not persuasive for the same reasons discussed above regarding sequence compliance. 

Claim Objections
The objection of claims 1-2, 6, and 10-11 in the Office action mailed 29 April 2022 has been withdrawn in view of claim amendments received 15 July 2022.
Claims 1-2 and 10-11 are objected to because of the following informalities. This rejection is newly recited and necessitated by claim amendment.  
Claims 1 and 10-11 recite “…wherein the first combination of informative regions comprised of informative regions arranged contiguously…” and “…wherein the second combination of informative regions comprised of informative regions arranged contiguously…”, which is a grammatical error and should recite “…wherein the first combination of informative regions comprises informative regions arranged contiguously…” and “…wherein the second combination of informative regions is comprises informative regions arranged contiguously…”.
Claim 2 recites “…utilizing a first combination of informative regions and the second combination of informative regions…”. To increase clarity that the first combination of informative regions refers to the first combination of informative regions recited in the claim 1, the claim should be amended to recite  “…utilizing the first combination of informative regions and the second combination of informative regions…”.
Claim 2 recites “…generating abundance values…corresponding to the first and second sequenced subsamples employing the taxonomic classification method…”, which is a grammatical error and should recite “…“…generating abundance values…corresponding to the first and second sequenced subsamples by employing the taxonomic classification method…”. 
Claim 2 recites “..providing pre-computed relative accuracies Wix and Wiy in taxonomic classification for the particular taxonomic group ‘i' using the first combination of informative regions and the second combination of informative regions…”. To increase clarity that the accuracies Wix and Wiy refer to relative accuracies for the first combination of informative regions and the second combination of informative regions, respectively, the claims should be amended to recite “..providing pre-computed relative accuracies Wix and Wiy in taxonomic classification for the particular taxonomic group ‘i' using the first combination of informative regions ‘x’ and the second combination of informative regions ‘y’…”.
Appropriate correction is required.

Response to Arguments
Applicant's arguments filed 15 July 2022 regarding the claim objections at pg. 12, para. 3 to pg. 15, para. 4 have been fully considered but they do not pertain to the newly recited claim objections set forth above.

Claim Interpretation
Claim 6 recites “…further comprising obtaining more than two subsamples targeting multiple different informative regions...”. Because claim 6 recites “further comprising…”, claim 6 is interpreted to require obtaining more than two subsamples (e.g. 3 subsamples) in addition to the two subsamples already obtained in claim 1, from which claim 6 depends.

Response to Arguments
Applicant's arguments filed 15 July 2022 regarding the claim interpretation at pg. 15, para. 4 to pg. 16, para. 1, have been fully considered but they do not present any arguments regarding the above claim interpretation.

Claim Interpretation- 35 USC § 112(f)
Any newly recited portion herein is necessitated by claim amendment. 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
extracting, using a DNA extraction module coupled to one or more hardware processors, recited in claims 1 and 11;
a DNA extraction module coupled to one or more processors configured to extract microbial DNA, recited in claim 10;
generating…a first microbial taxonomic abundance profile of the first sequenced subsample by employing a taxonomic classification method, wherein the taxonomic classification method utilizes phylogenetically relevant information…generating…a second microbial taxonomic abundance profile of the second sequenced subsample by employing the taxonomic classification method…, recited in claims 1 and 11;
generate abundance values of a particular taxonomic group…employing the taxonomic classification method…, recited in claim 2;
generate a first microbial taxonomic abundance profile of the first sequenced subsample by employing a taxonomic classification method, wherein the taxonomic classification method utilizes phylogenetically relevant information…generate a second microbial taxonomic abundance profile of the second sequenced subsample by employing the taxonomic classification method…, recited in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In cases involving a special purpose computer-implemented means-plus-function limitation, the Federal Circuit has consistently required that the structure be more than simply a general purpose computer or microprocessor and that the specification must disclose an algorithm for performing the claimed function. See, e.g., Noah Systems Inc. v. Intuit Inc., 675 F.3d 1302, 1312, 102 USPQ2d 1410, 1417 (Fed. Cir. 2012); Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239.
The corresponding structure described in the specification for performing the above limitations is as follows:
regarding the DNA extraction module for extracting microbial DNA, recited in claims 1 and 10-11, Applicant’s specification at para. [006], [026], [028] discloses a system that comprises a DNA extraction module; however, no specific structure for the DNA extraction module is disclosed in Applicant’s specification;
regarding the taxonomic classification method for generating microbial taxonomic abundance profiles and abundance values, recited in claims 1-2 and 10-11, Applicant’s specification at para. [036] discloses the method utilizes phylogenetically relevant information corresponding to the informative regions and at para. [042] and [051]-[052] that the Wang, or RDP, classifier is used to generate the classifications, however no specific steps regarding the algorithm for the Wang classifier are disclosed.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Response to Arguments
Applicant's arguments filed 15 July 2022 regarding 35 U.S.C. 112(f) have been fully considered but are not persuasive.
Applicant remarks that claims 1-2 and 10-11 have been amended in accordance with paragraphs [0026] and [0028] of Applicant’s specification, which recites “a DNA extraction module 106” and one or more hardware processors that work in communication with memory comprising the plurality of modules, and that the DNA extraction module is configured to extract DNA fragments from subsamples (Applicant’s remarks at pg. 17, para. 3 to pg. 18, para. 1).
This argument is not persuasive. Examiners will apply 35 U.S.C. 112(f)  to a claim limitation if it meets the following 3-prong analysis: (A) the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; (B) the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and (C) the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. First, the claims use the phrase “extraction module”, equivalent to a “module for extracting”, and thus uses a substitute for “means” that is a generic placeholder for performing the claimed function (A) (i.e. module) and modifies the generic placeholder by functional language (B) (i.e. extraction). Furthermore, while the claims and Applicant’s specification disclose that the extraction module is coupled to one or more hardware processors, and memory stores instructions for the module, the claims do not provide sufficient structure that performs the recited function of extracting microbial DNA from a physical sample (C). While the “extraction module” is coupled to one or more hardware processors, one or more hardware processors is not sufficient structure for physically extracting DNA from a sample. Therefore, the limitation invokes 35 U.S.C. 112(f).

Applicant remarks Applicant has amended the claim limitation for the taxonomic classification method in accordance with Applicant’s specification at para. [0056]-[0057] and [0064]-[0069], to recite “generating…a first microbial taxonomic abundance profile of the first sequenced subsample by employing a taxonomic classification method, wherein the taxonomic classification method utilizes phylogenetically relevant information corresponding to the first combination of informative regions, wherein the first combination of informative regions are submitted as query sequences to the taxonomic classification method for performing taxonomic classification” and “…generating…a second microbial taxonomic abundance profile…by employing the taxonomic classification method, wherein the taxonomic classification method utilizes phylogenetically relevant information…, wherein the second combination of informative regions are submitted as query sequences to the taxonomic classification method for performing taxonomic classification”, and in claim 2, to recite “…the taxonomic classification method utilizing a first combination of informative regions and the second combination of informative regions” (Applicant’s remarks at pg. 18, para. 2 to pg. 20, para. 4).
This argument is not persuasive. As discussed above, Examiners apply a 3-prong analysis when determining whether to interpret a claim under 35 U.S.C. 112(f). In this case, the claims recite a “taxonomic classification method” used to generate a first and second microbial taxonomic profile, which recites a generic placeholder for performing the claimed function (i.e. method) that is modified by functional language (i.e. taxonomic classification) (steps (A)-(B) of the 3-prong analysis. Furthermore, while the claim amendments define the inputs being used by the taxonomic classification method, the claim amendments do not recite any further structure, material, or acts for performing the recited taxonomic classification. That is, the claim amendments do not provide any steps or means for how the method uses the recited inputs (e.g. phylogenetically relevant information corresponding to the first/second combination of informative regions, and the first/second combination of informative regions) to make the taxonomic classification and generate the abundance profiles. Therefore, the limitation invokes 35 U.S.C. 112(f). If Applicant wishes for this term to not invoke 35 U.S.C. 112(f), then the independent claims can be amended to recite “…generating/generate… a first microbial taxonomic abundance profile…by performing taxonomic classification, wherein performing the taxonomic classification utilizes phylogenetically…” (and similarly for generating the second microbial taxonomic abundance profile). Claim 2 can also be amended to recite “…performing the taxonomic classification utilizing…” rather than “employing the taxonomic classification method”.

Claim Rejections - 35 USC § 112(a)
The rejection of claims 4-5 under 35 U.S.C. 112(a) in the Office action mailed 19 April 2022 has been withdrawn in view of the cancellation of these claims received 15 July 2022.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-3 and 6-11 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. Any newly recited portion herein is necessitated by claim amendment. 
Claims 1 and 10-11 recite “ extracting, using a DNA extraction module coupled to one or more hardware processors, microbial DNA…” in claims 1 and 11 and “a DNA extraction module coupled to the one or more hardware processors, to extract microbial DNA…” in claim 10. Claims 1 and 10-11 further recite “generating…a first microbial taxonomic abundance profile of the first sequenced subsample by employing a taxonomic classification method…generating…a second microbial taxonomic abundance profile of the second sequenced subsample by employing the taxonomic classification method” in claims 1 and 11 and “generate a first microbial taxonomic abundance profile of the first sequenced subsample by employing the taxonomic classification method…generate second a microbial taxonomic abundance profile of the second sequenced subsample by employing the taxonomic classification method…” in claim 10. Claim 2 further recites “generate abundance values of a particular taxonomic group…employing the taxonomic classification method”. These limitations have been interpreted under 35 U.S.C. 112(f), as discussed above. When a claim containing a computer-implemented 35 U.S.C. 112(f)  claim limitation is found to be indefinite under 35 U.S.C. 112(b)  for failure to disclose sufficient corresponding structure (e.g., the computer and the algorithm) in the specification that performs the entire claimed function, it will also lack written description under 35 U.S.C. 112(a). See MPEP 2181 II. B. 
In this case, Applicant’s specification does not disclose any structure corresponding to the DNA extractor for extracting microbial DNA recited in claims 1 and 10-11, as discussed above. Furthermore, while Applicant’s specification discloses the taxonomic classification can be an RDP or Wang classifier,  the specification must explicitly disclose the algorithm for performing the claimed function, and simply reciting the claimed function in the specification will not be a sufficient disclosure for an algorithm which, by definition, must contain a sequence of steps. Blackboard, 574 F.3d at 1384, 91 USPQ2d at 1492. 
For the reasons discussed above, the specification does not provide a sufficient disclosure of the above limitations recited in claims 1-2 and 10-11, and claims dependent therefrom, to demonstrate to one of ordinary skill in the art that the inventor possessed the invention at the time the application was filed. For more information regarding the written description requirement, see MPEP §2161.01- §2163.07(b).

Response to Arguments
Applicant's arguments filed 15 July 2022 regarding 35 U.S.C. 112(a) have been fully considered but are not persuasive.
Applicant remarks the specification provides sufficient disclosure of the limitations corresponding to the DNA extractor and the taxonomic classification being performed by a wang classifier in claims 1-2 and 10-11 in accordance with paragraphs [0026], [0028], [0056]-[0057], and [0064]-0069]) of Applicant’s specification, which discloses a DNA extraction module coupled to one or more hardware processors configured for extracting microbial DNA and a taxonomic classification method for performing taxonomic classification (Applicant’s specification at para. 22, para. 2 to pg. 24, para. 3).
This argument is not persuasive. Regarding computer-implemented means plus function limitations, the specification must explicitly disclose the algorithm for performing the claimed function, and simply reciting the claimed function in the specification will not be a sufficient disclosure for an algorithm which, by definition, must contain a sequence of steps. Blackboard, 574 F.3d at 1384, 91 USPQ2d at 1492 (stating that language that simply describes the function to be performed describes an outcome, not a means for achieving that outcome). See MPEP 2181 II. B. Furthermore, the corresponding structure (or material or acts) of a means- (or step-) plus-function limitation must be disclosed in the specification itself in a way that one skilled in the art will understand what structure (or material or acts) will perform the recited function. See MPEP 2181 II. A. 
Regarding the extraction module, the cited paragraphs [026] and [028] do not disclose an algorithm for how the extraction module would extract DNA from a sample, and instead merely recite that a system may include an “extraction module”, and that a system comprising processors includes memory that stores instructions for the extraction module. However, the specification does not disclose an algorithm for how the extraction module extracts microbial DNA from a sample. Furthermore, the specification does not disclose sufficient structure for the extraction module itself that can perform the claimed function of extracting DNA from a physical sample. While the extraction module is coupled to one or more processors, one or more processors are not sufficient structure for extracting DNA from a physical sample. Therefore, Applicant’s specification does not disclose sufficient structure for the extraction module. 
Regarding the taxonomic classification method, the specification must explicitly disclose the algorithm for performing the claimed function, and simply reciting the claimed function in the specification will not be a sufficient disclosure for an algorithm which, by definition, must contain a sequence of steps. Blackboard, 574 F.3d at 1384, 91 USPQ2d at 1492 (stating that language that simply describes the function to be performed describes an outcome, not a means for achieving that outcome). Furthermore, the understanding of one skilled in the art does not relieve the patentee of the duty to disclose sufficient structure to support means-plus-function claim terms. Blackboard, 574 F.3d at 1385, 91 USPQ2d at 1493 ("A patentee cannot avoid providing specificity as to structure simply because someone of ordinary skill in the art would be able to devise a means to perform the claimed function."). See MPEP 2181. II. B. In this case, the cited paragraphs [0056]-[0057] of Applicant’s specification disclose that a “Wang classifier”, the algorithm used in RDP classifier) was used, and discloses inputs used in the Wang classifier. Similarly, the cited paragraphs [0064]-0069] of Applicant’s specification discloses using combinations of V-regions as a query, or input, to the Wang classifier, and discloses different classification accuracies using the different combinations of V-regions. However, none of the cited paragraphs disclose a specific algorithm (i.e. multiple steps) for how the taxonomic classification is performed. Furthermore, simply because of one of ordinary skill in the art would be able to devise a means to perform the Wang classifier for taxonomic classification does not mean the specification discloses sufficient structure for the taxonomic classification method. Therefore, Applicant’s specification does not disclose sufficient structure for the taxonomic classification method. 

Claim Rejections - 35 USC § 112(b)
The rejection of claims 1-3 and 6-11 under 35 U.S.C. 112(b) in para. [039]-[040], [042], [049], [056]-[059] in the Office action mailed 19 April 2022 has been withdrawn in view of claim amendments received 15 July 2022.
The rejection of claims 1 and 10-11, and claims dependent therefrom, under 35 U.S.C. 112(b) in para. [043] in the previous Office action have been withdrawn in view of Applicant’s arguments at pg. 31, para. 2 and claim amendments received 15 July 2022. Applicant remarks that the term “pre-computing” means that the claims require performing the taxonomic classification accuracies prior to another step in the claim. Therefore, the claim will be interpreted accordingly. 
The rejection of claims 4-5 under 35 U.S.C. 112(b) in the Office action mailed 19 April 2022 has been withdrawn in view of the cancellation of these claims received 15 July 2022.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-3 and 6-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Any newly recited portion herein is necessitated by claim amendment.
Claims 1 and 10-11, and claims dependent therefrom, are indefinite for recitation of “…wherein the second combination of informative regions comprised of informative regions arranged…in the phylogenetic marker gene targeted in the amplicon sequencing…“ and “…and where the amplicon sequencing experiment targets the phylogenetic marker gene”. Claims 1 and 10-11 previously recite “…sequencing/sequence, the extracted microbial DNA from the first subsample….; sequencing/sequence, the extracted microbial DNA from the second subsample…”, both of which involve sequencing an amplicon. Therefore, it’s unclear if “the amplicon sequencing experiment” is intended to refer to the sequencing of the first subsample, the sequencing of the second subsample, or the sequencing of both the first and second subsample. As such, the metes and bounds of the claims are unclear. For purpose of examination, in the limitation regarding obtaining “second DNA sequence data”, the recitation of “the amplicon sequencing” and “the amplicon sequencing experiment” is interpreted to refer to the sequencing of the second subsample and both subsamples, respectively (in accordance with Applicant’s intention, as discussed in Applicant’s remarks at pg. 29, para. 2 to pg. 30, para. 1). To overcome the rejection, the claims should be amended to differentiate between the paired-end of sequencing of an amplicon in the sequencing step to get first DNA sequence data and in the sequencing step to get second DNA sequence data. For example, the claims could be amended to recite “…wherein each pair of the plurality of pairs of sequence fragments is generated through paired-end sequencing of a first amplicon… and “…wherein each pair of the plurality of pairs of sequence fragments is generated through paired-end sequencing of a second amplicon” in the sequencing steps to get the first and second DNA sequence data, respectively. Furthermore, reference to “the amplicon sequencing” in these limitations should be amended to clarify if this is the first or second amplicon sequencing (e.g. “…wherein the second combination of informative regions comprised of informative regions arranged…in the phylogenetic marker gene targeted in the second amplicon sequencing… and where the first and second amplicon sequencing experiments target the phylogenetic marker gene “). 
Claims 1 and 10-11, and claims dependent therefrom, are indefinite for recitation of “…to generate a combined microbial taxonomic profile, wherein combining the microbial taxonomic abundance profiles, wherein combining the microbial taxonomic abundance profiles utilizes combinatorial strategy improve accuracy of the taxonomic profiling and the combined microbial taxonomic abundance profile has improved taxonomic accuracy as compared to the microbial taxonomic abundance profiles obtained individually for the first and the second subsample, or as compared to a microbial taxonomic abundance profile obtained for the entire biological sample or any other subsample of a biological sample using amplicon sequencing targeting any of the combinations of informative regions in the phylogenetic marker gene” in the last limitation of the claims. It’s unclear what embodiments of a “combined microbial taxonomic profile” fall within the metes and bounds of a combined microbial taxonomic profile that has improved taxonomic accuracy as claimed. The use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971) (noting that the Supreme Court explained that a vice of functional claiming occurs "when the inventor is painstaking when he recites what has already been seen, and then uses conveniently functional language at the exact point of novelty"). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008). See MPEP 2173.05(g). While the claims recite “…combining the microbial taxonomic abundance profile utilizes a combinatorial strategy to improve accuracy…”, it is unclear what embodiments of utilizing a combinatorial strategy to combine the microbial taxonomic abundance profiles would result in the claimed improved accuracy, or if the wherein clauses relating to the improved accuracy is intended to be an intended result of the combining step utilizing a combinatorial strategy. As such, the metes and bounds of the claims are unclear. For purpose of examination, the improved accuracy is interpreted to be an intended result of the combining step utilizing a combinatorial strategy. 
Claims 1-2 and 10-11, and claims dependent therefrom, are indefinite for recitation of “…extracting, using a DNA extraction module coupled to one or more hardware processors, microbial DNA…” in claims 1 and 11, “a DNA extraction module coupled to one or more hardware processors configured to extract microbial DNA” in claim 10, “generating…a first microbial taxonomic abundance profile of the first sequenced subsample by employing the taxonomic classification method…generating…a second microbial taxonomic abundance profile of the second sequenced subsample by employing the taxonomic classification method” in claims 1 and 11, “generate a first microbial taxonomic abundance profile of the first sequenced subsample by employing a taxonomic classification method…generate a second microbial taxonomic abundance profile of the second sequenced subsample by employing the taxonomic classification method…” in claim 10, and “generate abundance values of a particular taxonomic group…employing the taxonomic classification method” in claim 2. These limitations invoke 35 U.S.C. 112(f), as discussed above. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Applicant’s specification does not disclose any structure corresponding to the DNA extractor for extracting microbial DNA recited in claims 1 and 10-11. Furthermore, while Applicant’s specification discloses the taxonomic classification can be an RDP or Wang classifier,  the specification must explicitly disclose the algorithm for performing the claimed function, and simply reciting the claimed function in the specification will not be a sufficient disclosure for an algorithm which, by definition, must contain a sequence of steps. Blackboard, 574 F.3d at 1384, 91 USPQ2d at 1492. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 2 is indefinite for recitation of “The method of claim 1, wherein the combinatorial strategy comprises: generating abundance values…corresponding to the first and second sub sequenced samples [by] employing the taxonomic classification method utilizing a first combination of informative region(s) and the second combination of informative regions…; calculating the refined abundance value…”. Claim 1, from which claim 2 depends, recite “…generating… a first microbial taxonomic abundance profile of the first sequenced subsample by employing a taxonomic classification method…., wherein the first microbial taxonomic abundance profile comprises  abundance values corresponding to one or more pair(s) of sequence fragments comprising the first combination of informative regions” and “generating…a second microbial taxonomic abundance profile of the second sequenced subsample…, wherein the second microbial taxonomic abundance profile comprises abundance values…” . It is unclear if the abundance values corresponding to the first/second sequenced subsamples of claim 2 are intended to further limit how the abundance values for the first/second sequenced subsamples were generated in claim 1, or if the claim intends to generate a different set of abundance values for each of the first/second sequenced subsamples. It is noted that Applicant remarks that the claim 2 intends to further limit how the abundance values for the first/second sequenced subsamples were generated in claim 1 (see Applicant’s remarks at pg. 38, para. 2), however, claim 2 recites “The method of claim 1, wherein the combinatorial strategy comprises:…”. The combinatorial strategy is utilized in the “combining…the microbial taxonomic abundance profiles…” step, which occurs after the abundance values have already been generated and used to generate the first and second abundance profiles. Therefore, it is still unclear whether claim 2 intends to generate additional abundance values, as suggested by the preamble in claim 2, or if the claim intends to further limit the steps of generating the first and second abundance values, as suggested by Applicant’s remarks and the reference to employing the taxonomic classification method to the first and second combinations of informative regions. As such, the metes and bounds of the claims are unclear. For purpose of examination, the limitation regarding generating abundance values of a particular taxonomic group is interpreted to further limit the steps of generating abundance profiles for the first and second sequenced subsamples in the independent claims, as suggested by Applicant’s remarks. 
Claim 6 is indefinite for recitation of “…further comprising obtaining more than two subsamples targeting multiple different informative regions, wherein the more than two subsamples are also configured to use a combinatorial strategy to improve the accuracy of taxonomic profiling”. First, it’s unclear what embodiments of obtaining more than two subsamples are intended to be included within the metes and bounds of “more than two subsamples targeting multiple different informative regions”. For example, it’s unclear if the limitation “targeting multiple different informative regions” is intended to be an intended use of the obtained two or more subsamples, given any subsample containing DNA could target different informative regions (e.g. depending on the sequencing performed on the sample”, or if the limitation is intended to further limit the type of subsamples obtained (e.g. a subsample from a tumor vs normal tissue). Similarly, it’s unclear if the limitation “…wherein the more than two subsamples are also configured to use a combinatorial strategy”, is intended to recite an intended use of the more than two subsamples (e.g. to be used in a combinatorial strategy), if the claims intend to require using the more than two subsamples in a combinatorial strategy, or if the limitation is intended to limit the type of subsamples that are obtained in some way. As such, the metes and bounds of the claims are unclear. For purpose of examination, the claim is interpreted to require obtaining two or more subsamples; however, the remaining limitations are interpreted to be intended uses of the obtained two or more subsamples.
Claim 7 is indefinite for recitation of “…wherein the sequencing is performed to generate an amplicon constituting a 16S rRNA gene or portions of the 16S rRNA gene, and wherein the 16S rRNA gene comprises of multiple phylogenetically informative regions”. First, claim 1, from which claim 7 depends, recites “…sequencing, the extracted microbial DNA from the first subsample…, wherein each pair of the plurality of pairs of sequence fragments is generated through paired-end sequencing of an amplicon….; sequencing, the extracted microbial DNA from the second subsample, …wherein each pair of the plurality of pairs of sequence fragments is generated through paired-end sequencing of an amplicon…”. Therefore, it’s unclear if “the sequencing” of claim 7 is intended to refer to the sequencing of the DNA from the first subsample, the second subsample, or both the first and second subsamples. In addition, it’s unclear if claim 7 intends to require sequencing an amplicon constituting a 16S rRNA gene, or portions thereof, or if claim 7 intends to require generating the amplicon (which occurs prior to sequencing). Furthermore, given claim 1 already recites the sequencing is of an amplicon for both the first and second subsamples, it’s further unclear if “an amplicon constituting a 16S rRNA gene or portions of…” recited in claim 7 is intended to further limit the amplicon recited in claim 1 to be of a 16S rRNA gene, or portions thereof, or if this is intended to be a different amplicon. If Applicant intends for the amplicon cited in claim 7 to be different than the amplicon for which the sequencing is performed for in claim 1, then it’s further unclear whether the sequencing is intended to be for the amplicon recited in claim 1, the amplicon recited in claim 7, or if the sequencing is for both amplicons. As such, the metes and bounds of the claims are unclear. For purpose of examination, claim 7 is interpreted to mean the sequencing of the DNA of the first and second subsample is performed on an amplicon constituting a 16S rRNA gene, or portions thereof. 
 Claim 8 is indefinite for recitation of “…wherein the informative region is a variable region in a 16S rRNA gene amplicon”. Claim 1, from which claim 9 depends, recites “…a first combination of informative regions within the amplicon” and “…a second combination of informative regions within the amplicon”. Therefore, it’s unclear whether “the informative region” recited in claim 8 is intended to further limit one of the informative regions in the first or second combinations of informative regions, or if it is intended to further limit all of the informative regions in the first or second combinations of informative regions. If Applicant intends for “the informative region” to refer to a single informative region within the first and second combinations of informative regions, then it’s further unclear which informative region “the informative region” is intended to refer to. As such, the metes and bounds of the claim are unclear. For purpose of examination, claim 8 is interpreted to mean that at least one informative region in the informative regions is of a variable region in a 16S rRNA gene amplicon. 

Response to Arguments
Applicant's arguments filed 15 July 2022 regarding the 35 U.S.C. 112(b) rejections in para. [039]-[040], [042]-[043], [049]-[052], and [056]-[059] in the previous Office action have been fully considered but do not pertain to the 35 U.S.C. 112(b) rejections set forth above. 

Applicant's arguments filed 15 July 2022 regarding the 35 U.S.C. 112(b) rejections in para. [041], [044]-[048], and [053]-[055] in the previous Office action have been fully considered but are not persuasive.
Regarding the 112(b) rejection in para. [041] in the previous Office action, Applicant remarks that Applicant clarifies that the amplicon sequencing experiment refers to the sequencing of both the first and second subsample, and acknowledges the Examiner’s interpretation of the sequencing of the first and second subsample to target a phylogenetic marker gene, such that the amplicons are from the same phylogenetic marker gene (Applicant’s remarks at pg. 29, para. 2 to pg. 30, para. 1).
This argument is not persuasive. A claim is indefinite when it contains words or phrases whose meaning is unclear. In re Packard, 751 F.3d 1307, 1314, 110 USPQ2d 1785, 1789 (Fed. Cir. 2014). If two different levers are recited earlier in the claim, the recitation of "said lever" in the same or subsequent claim would be unclear where it is uncertain which of the two levers was intended. See MPEP 2173.05(e). In this case, claims 1 and 10-11 recite “paired-end sequencing of an amplicons” in the steps of sequencing the DNA from the first subsample and sequencing the DNA from the second subsample, earlier in the claim before the recitation of “the amplicon sequencing” and “the amplicon sequencing experiment” in the sequencing of the second subsample limitation. Because the claims previously recite two different steps of performing amplicon sequencing, it is unclear which amplicon sequencing experiment “the amplicon sequencing” and “the amplicon sequencing experiment” refers to. While, Applicant’s intention is clear to Applicant, the claims should be amended to reflect that “the amplicon sequencing experiment” in the last lines of the sequencing the second subsample limitation refer to both steps. For example, the claims can be amended as discussed in the above 112(b) rejection of the claim to distinguish between paired-end sequencing of a first amplicon and paired-end sequencing of a second amplicon. 

Regarding the 112(b) rejection at para. [044] in the previous Office action, Applicant remarks that the claims were amended to further limit how the abundance profiles of the first and second subsamples are combined and clarify that the wherein clause require that the taxonomic abundance profiles of the first and second sequenced subsamples are combined in a particular way using the computation table to achieve a combined microbial taxonomic profile with improved accuracy (Applicant’s remarks at pg. 32, para. 2 to pg. 33, para. 1).
This argument is not persuasive. While the claims recite “…combining the microbial taxonomic abundance profile utilizes a combinatorial strategy to improve accuracy…”, it is still unclear what embodiments of utilizing a combinatorial strategy to combine the microbial taxonomic abundance profiles would result in the claimed improved accuracy. Therefore, the metes and bounds of the claim are still unclear. If the improved accuracy is an intended result of “combining the microbial taxonomic abundance profiles utilizes a combinatorial strategy”, than the limitations regarding the improved accuracy can be removed from the claim. 

Regarding the 112(b) rejection at para. [045]-[047] in the previous Office action, Applicant remarks that claims 1-2 and 10-11 have been amended accordance with paragraphs [0026] and[0028] of Applicant’s specification to recite a DNA extraction module configured for extracting microbial DNA (Applicant’s remarks at pg. 33, para. 2 to pg. 34, para. 3). Applicant further remarks the claim limitation of the taxonomic classification method has been amended in accordance with paragraphs [0056]-[0057] and [0064]-[0059] (Applicant’s remarks at pg. 34, para. 4 to pg. pg. 37, para. 2).
This argument is not persuasive for the same reasons discussed above regarding the limitations interpreted under 35 U.S.C. 112(f) in the 112(a) rejection of the claims. That is, Applicant’s specification, even at the paragraphs cited by Applicant, do not provide sufficient support for the means-plus-function limitations. For a computer-implemented 35 U.S.C. 112(f)  claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b). Therefore the limitations are indefinite. 

Regarding the 112(b) rejection at para. [048] in the previous Office action, Applicant remarks that claim 2 was amended to clarify that the “taxonomic classification method” as recited in claim 1, and that the abundance values corresponding to the first/second sequenced subsamples were generated in claim 1, and that Applicant agrees with Examiner’s interpretation that the limitation regarding generating abundance values further limits the steps of generating abundance profiles for the first and second sequenced subsamples in the independent claims (Applicant’s remarks at pg. 37, para. 3 to pg. 38, para. 2).
This argument is not persuasive. While the claim amendments have clarified that the taxonomic classification method in claim 2 refers to the taxonomic classification recited in claim 1, based on the amended claim language of claim 2, it is still unclear whether the generating of abundance values recited in claim 2 further limits the steps of generating abundance profiles of the first and second sequenced subsamples in independent claim 1, or if these are different set of abundance values. For example, claim 2 recites “The method of claim 1, wherein the combinatorial strategy comprises: generating abundance values…corresponding to the first and second sub sequenced samples [by] employing the taxonomic classification method utilizing a first combination of informative region(s) and the second combination of informative regions…; calculating the refined abundance value…”. The claim language of “wherein the combinatorial strategy comprises: generating…” suggests these abundance values are generated separately from the abundance values in the first and second microbial taxonomic abundance profile, while the claim language “…[by] employing the taxonomic classification method utilizing a first combination of informative region(s) and the second combination of informative regions…” suggests the generation of abundance values is part of the generation of the first and second microbial taxonomic abundance profiles. Given Applicant says the abundance values in claim 2 is intending to further limit the steps of generating abundance profiles for the first and second sequenced subsamples in the independent claim, claim 2 can be amended, for example, to recite “The method of claim 1, wherein generating the first and second microbial taxonomic abundance profiles comprises: generating abundance values…; and wherein the combinatorial strategy comprises: providing pre-computed…”. 

Regarding the 112(b) rejection in para. [053] in the previous Office action, Applicant remarks that the limitation “targeting multiple different informative regions” refers to the obtained two or more subsamples, given any subsample containing DNA could target different informative regions (e.g. depending on the sequencing performed on the sample), and that the claims intend to require using more than two subsamples in a combinatorial strategy (Applicant’s remarks at pg. 42, para. 1 to para. 2).
This argument is not persuasive. While it is understood that the sequencing of two or more subsamples could involve targeting multiple different informative regions, the subsamples themselves do not target “multiple different informative regions”. Rather, the subsamples contain DNA that could target different informative regions. Therefore it is still unclear, what embodiments of two subsamples are intended to be included within the metes and bounds of “two subsamples targeting multiple different informative regions”, or if the claims intend to require sequencing the subsamples at different informative regions. Furthermore, while it is acknowledged that Applicant wishes to intend to require using more than two subsamples in a combinatorial strategy, claim 6 still recites “…wherein the more than two subsamples are also configured to use a combinatorial strategy to improve the accuracy of taxonomic profiling”, such that the claim language “configured to use a combinatorial strategy…” further limits the physical subsamples and does not require performing additional method steps involving applying the combinatorial strategy to sequencing data of the more than two subsamples. 

Regarding the 112(b) rejection in para. [054] in the previous Office action, Applicant remarks that “the sequencing” of claim 7 refers to the sequencing of the DNA from both the first and second subsamples and generating the amplicon which occurs prior to sequencing, and the reference to “an amplicon” refers to the amplicon recited in claim 1 to be of a 16s rRNA gene or portions thereof, and sequencing of the DNA of the first and second subsample is performed on an amplicon constituting a 16s rRNA gene, or portions thereof (Applicant’s remarks at pg. 43, para. 1-2).
This argument is not persuasive. A claim is indefinite when it contains words or phrases whose meaning is unclear. In re Packard, 751 F.3d 1307, 1314, 110 USPQ2d 1785, 1789 (Fed. Cir. 2014). If two different levers are recited earlier in the claim, the recitation of "said lever" in the same or subsequent claim would be unclear where it is uncertain which of the two levers was intended. See MPEP 2173.05(e). Because claim 7 recites “…the sequencing…”, but claim 1 recites sequencing of the first subsample and sequencing of the second subsample, it is still unclear which sequencing step “the sequencing” in claim 7 refers to. If Applicant intends for the sequencing to refer to both steps, then claim 7 should be amended to recite “… wherein the sequencing the extracted microbial DNA from the first subsample and the second subsample is performed…”. 
Furthermore, if Applicant wishes to that the claims require generating the amplicon prior to sequencing, then the claim should be amended to clarify this. Currently, claim 7 recites “…wherein the sequencing is performed to generate an amplicon…”, which creates confusion as to whether the sequencing itself generates the amplicon or not.  Regarding Applicant’s remark that “an amplicon” refers to the amplicon recited in claim 1, it is noted that claim 1 recites two separate amplicons, an amplicon sequenced to generate the first DNA sequence data and an amplicon sequenced to generate the second DNA sequence data. Therefore, it is still unclear whether claim 7 is generating the amplicon corresponding to the first sequence data, the second sequence data, or if claim 7 intends to generate two amplicons. 

Regarding the 112(b) rejection in para. [055] of the previous Office action, Applicant remarks that “the informative region” is intended to further limit all of the informative regions in the first or second combinations of informative regions (Applicant’s remarks at pg. 44, para. 1-2).
This argument is not persuasive. As discussed above, A claim is indefinite when it contains words or phrases whose meaning is unclear. In re Packard, 751 F.3d 1307, 1314, 110 USPQ2d 1785, 1789 (Fed. Cir. 2014). If two different levers are recited earlier in the claim, the recitation of "said lever" in the same or subsequent claim would be unclear where it is uncertain which of the two levers was intended. See MPEP 2173.05(e). Therefore, the recitation of “the informative region” in claim 8 is indefinite because claim 1, from which claim 8 depends, recites multiple informative regions. To reflect the interpretation provided by Applicant, the claim can be amended to recite “…wherein each informative region of the first and second combinations of informative regions is a variable region…”.



Claim Rejections - 35 USC § 112(d)
The rejection of claims 4-5 under 35 U.S.C. 112(d) in the Office action mailed 29 April 2022 has been withdrawn in view of the cancellation of these claims received 15 July 2022.

Claim Rejections - 35 USC § 101
The rejection of claims 4-5 under 35 U.S.C. 101 in the Office action mailed 29 April 2022 has been withdrawn in view of the cancellation of these claims received 15 July 2022.
Applicant’s arguments, see pg. 51, para. 2 to pg. 52, para. 3, filed 15 July 2022, with respect to 35 U.S.C. 101 have been fully considered and are persuasive.  The rejection of claims 1-3 and 6-11 under 35 U.S.C. 101 in the Office action mailed 28 April 2022 has been withdrawn. 
Applicant remarks that sanger sequencing has been conventionally used for obtaining “full-length” 16S rRNA gene sequences, and that next-generation sequencing (NGS) technologies have read-length limitations and therefore microbiome studies rely on targeting short stretches of the 16S rRNA gene encompassing a selection of variable regions, which provides limited taxonomic resolution compared to the analysis obtained through analysis of “full-length” 16S rRNA gene sequences using classical Sanger sequencing technology (Applicant’s remarks at pg. 51, para. 3 to pg. 52, para. 1). Applicant further remarks that the lower costs of NGS make it an attractive proposition, but the challenge is to reduce the difference/gap in taxonomic resolution obtained with conventional sequencing methods without increasing the cost of sequencing (Applicant’s remarks at pg. 52, para. 2). Applicant further remarks the claims utilize paired-end (i.e. NGS) sequencing of a first and second combination of informative regions, and analyze this data in a particular way to provide more accurate taxonomic classifications compared to that achieved using conventional methods of analyzing NGS data (Applicant’s remarks at pg. 52, para. 4 to pg. 53, para. 2 and pg. 56, para. 3). 
Therefore, the claims integrate the recited judicial exception into the practical application of improving microbiome studies by allowing for improved classification accuracy while reducing sequencing costs compared to conventional methods of using Sanger sequencing. This improvement is provided by the additional elements of the paired-end sequencing of an amplicon comprising a first combination of informative regions within a phylogenetic marker gene in a first subsample and the paired-end sequencing of an amplicon comprising a second combination of informative regions within the phylogenetic marker gene in a second subsample, in combination with the judicial exception. 

Conclusion
No claims are allowed.
Claims 1-3 and 6-11 are free of the art for the reasons discussed in the Office action mailed 19 April 2022.
Claims 1-3 and 6-11 are patent eligible for the reasons discussed above. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485.  The examiner can normally be reached on 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.L.M./Examiner, Art Unit 1631          

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631